 1                            UNITED STATES DISTRICT COURT
 2
                                     DISTRICT OF NEVADA
 3

 4
     UNITED STATES OF AMERICA,                ) Case No.: 2:18-CR-00018-RCJ-GWF
 5                                            ) Case No.: 2:19-CV-00552-RCJ
                                              )
                        Plaintiff,            )
 6
                                              )
 7   vs.                                      ) ORDER
                                              )
 8   OREN SNOWDEN,                            )
                                              )
 9                                            )
                        Defendant.            )
10                                            )
                                              )
11                                            )

12

13
           Before the Court is Defendant’s Motion Pursuant to 28 U.S.C. §2255 to Vacate,

14   Set Aside or Correct Sentence by a Person in Federal Custody (ECF No. 44) and
15   Supplement (ECF No. 45). Accordingly,
16
           IT IS HEREBY ORDERED that the Government shall file a response to the
17
     motion (ECF Nos. 44, 45) on or before Friday, October 11, 2019.
18

19         IT IS SO ORDERED.

20                                           DATED: This 19th day of September, 2019
21

22

23                                              ROBERT C. JONES
24

25

26

27

28
